Citation Nr: 0940480	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic right epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Huntington, West Virginia Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at an RO hearing in February 2007.  A 
transcript of that hearing has been associated with the 
claims file.

The Veteran filed a claims for increase for all of his 
service-connected disabilities, including chronic right 
epididymitis, in April 2004.  The claims were denied in a 
December 2004 rating decision as the Veteran had not reported 
to a rescheduled VA examination.  In a January 2005 statement 
the Veteran asserted that when he arrived for a November 2004 
VA examination, the VA examiner did not hear him as he 
presented himself for the examination and he was subsequently 
scheduled for another VA examination in December 2004.  The 
Veteran also reported that he missed his December 2004 
appointment due to a conflict with his work schedule.  The RO 
reopened the Veteran's claim and rescheduled him for a VA 
examination.  Following an August 2005 rating decision, which 
denied the Veteran's claim for chronic right epididymitis, 
the Veteran perfected an appeal to the Board.  


FINDING OF FACT

The Veteran's current chronic right epididymitis is 
productive of long-term drug therapy with one to two 
hospitalizations per year and requiring intermittent 
intensive management.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic right epididymitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7525 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim for 
an increased disability rating in the August 2005 rating 
decision, he was provided notice of the VCAA in May 2004 and 
January 2005.  Additional VCAA letters were sent in March 
2007 and July 2007.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in March 2007, July 2007 and December 2007, 
pertaining to the downstream disability rating and effective 
date elements of his claim with subsequent re-adjudication in 
a December 2007 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  In several statements presented 
throughout the duration of the appeal, the Veteran has 
contended that his current symptoms meet the criteria for a 
30 percent disability rating.  In a February 2007 statement, 
the Veteran specifically reported on his visits to the 
emergency room for treatment of his chronic right 
epididymitis and how this condition had affected his daily 
life.  Based on this evidence, the Board is satisfied that 
the Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA examinations and statements and testimony 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's chronic right epididymitis is currently rated 
under Diagnostic Code 7525 which provides that the disability 
be rated under the criteria for urinary tract infection.  See 
38 C.F.R. § 4.115b.  The rating criteria for urinary tract 
infection provide that a 10 percent rating is warranted if 
the condition requires long- term drug therapy, 1-2 
hospitalizations per year, and/or intermittent intensive 
management.  If the condition is manifested by recurrent 
symptomatic infection requiring frequent hospitalization 
(greater than two times/year), and/or continuous intensive 
management, a 30 percent rating is warranted.  Higher ratings 
may also be assigned for poor renal function under the 
criteria for renal dysfunction, however, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
chronic right epididymitis warrants a disability rating in 
excess of 10 percent.  During a February 2007 RO hearing, the 
Veteran testified that his chronic right epididymitis 
affected his employment at the U.S. Postal Service as he 
stood most of the day and began to have pain after a half 
hour of standing.  He also reported that he had 
incapacitating episodes about three times a year wherein he 
had to call off of work for about a week and had taken trips 
to the ER a lot with recurring episodes.  These episodes, the 
Veteran testified, prohibited him from performing tasks at 
his job such as carrying mail which would cause possible 
flare ups of his condition.  He reported that he had been 
given antibiotics for this condition, however, these do not 
relieve his pain.  The Veteran testified that his chronic 
right epididymitis has affected his daily life, such that he 
cannot participate in sports, ride a bike or do push-ups and 
sit-ups.  His symptoms included a burning sensation with 
sexual intercourse.  

Along with his contentions that his chronic right 
epididymitis warrants a higher disability rating, the Veteran 
has resubmitted evidence of treatment for his chronic right 
epididymitis from 1999 to May 2006, some of which was 
duplicative.  The Board finds, however, that as the Veteran 
filed his claim for an increased rating in April 2004, the 
earliest effective date that may be assigned for an increased 
rating for his chronic right epididymitis is within one year 
preceding the date of claim for the increased rating.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the 
Board must consider the medical evidence of record beginning 
in April 2003.  

Private medical records from April 2003 to May 2006 reflect 
that the Veteran was treated for and diagnosed with chronic 
right epididymitis, for which he was prescribed Doxycycline.  
These records also reflect that the Veteran was hospitalized 
on two occasions in June 2005 and in May 2006 for chronic 
right epididymitis.  One of the hospitalizations in June 2005 
was reported as being due to heavy lifting at work which was 
noted to have caused the Veteran's groin pain.

In a September 2003 VA examination, the Veteran reported that 
he urinated maybe once or twice at night and denied any 
problems with hesitancy.  He stated that his stream was okay 
and denied any dysuria or incontinence.  He reported that he 
had a sharp pain with running and could not lift a lot due to 
pain in the groin area.  The Veteran reported that lifting 
also caused recurrent epididymitis on the right side which 
had not occurred for some time.  He had no reported 
hospitalizations for urinary tract infections in the last 
three years and had no treatment for urinary tract 
malignancy.  The Veteran reported not requiring any 
catheterization, dilations, drainage procedures, a specific 
diet for his urinary tract or medications for his urinary 
tract.  In addition, he stated the he had not had any 
invasive or noninvasive procedures in the last year and has 
had none since 2000.  The Veteran performed his activities of 
daily living independently, was still living with his parents 
and was not working at this time.  A physical examination 
revealed that the right epididymis seemed minimally tender 
and minimally increased in size.  The Veteran was diagnosed 
with a history of epididymitis with no current infection.  
The examiner noted that the Veteran would be able to be 
employed in any activities which did not require heavy 
lifting and with this exception, the examiner found no 
specific limitations in the Veteran's employability.  The 
examiner also noted that the Veteran was able to carry out 
his activities of daily living independently.  

In a May 2005 VA examination, the Veteran reported having 
urinary frequency every 1 to 2 hours with one instance of 
voiding at night and no urinary urgency, weak or intermittent 
stream, leakage, dysuria, dribbling, hematuria, urine 
retention or renal colic.  The Veteran also reported no 
instance of urethral discharge since January 2003 and pain 
with ejaculation all of the time.  The Veteran reported a 
history of recurrent urinary tract infections although no 
hospitalizations, drainage, treatment by medication or 
intensive management was required in the past 12 months.  He 
had no reported history of obstructed voiding, urinary tract 
stones, renal dysfunction, renal failure, acute nephritis, 
hydronephrosis, cardiovascular symptoms or erectile 
dysfunction.  A physical examination revealed a normal 
bladder, normal urethra, normal penis and testicles and a 
tender right epididymis.  The Veteran was diagnosed with 
epididymitis and epididymital pain on the right.  The 
examiner noted that he had a normal urine analysis at this 
time and that there were some significant effects on the 
Veteran's general occupation resulting in increased 
absenteeism with active or recurrent infection occurring 
approximately two times a year which also affected his daily 
activities at these times.  The examiner found that 
infections also occurred with heavy lifting.  Some 
significant effects on daily activities included mild effects 
on chores, shopping, exercise, recreation and traveling with 
moderate effects on sports.  

In a September 2007 VA examination, the examiner noted that 
the Veteran was treated in the hospital in June 2005 for 
groin pain and the Veteran reported that he was treated in 
April 2006 for right sided epididymitis at which time he was 
off work for two weeks.  He reported that he has had no 
treatment since that time.  The Veteran reported no urinary 
symptoms of urgency, hesitancy/difficulty starting stream, 
weak or intermittent stream, dysuria, dribbling, straining to 
urinate, hematuria, urine retention, urethral discharge, 
renal colic and urinary leakage.  He did report voiding on 
one instance per night.  The Veteran had history of recurrent 
chronic urinary tract infections although within the past 12 
months, no hospitalizations, no drainage, no treatment for 
urinary tract infections and no type of intensive management 
were required.  In addition, there was no reported history of 
obstructed voiding, urinary tract stones, renal dysfunction 
or renal failure, acute nephritis, hydronephrosis, 
cardiovascular symptoms or erectile dysfunction.  The Veteran 
had a normal ejaculation.  

The Veteran's bladder, urethral and penis examinations were 
normal and an examination of the right testicle found it to 
be of normal size with no other findings.  An examination of 
the right epididymis reflected slight tenderness and abnormal 
seminal vesicles.  The Veteran reported losing about one week 
from work in the last 12 months due to a lower back 
condition.  He stated that he worked at his current 
employment with the U.S. Postal Service beginning in July 
2004 with a duration of two to five years.  He was diagnosed 
with recurring epididymitis with no significant effects on 
his general occupation and a mild effect on his sports 
activities.  The examiner found no effect on the Veteran's 
employment as he could perform in physical and sedentary 
employment.  The Veteran was diagnosed with a history of past 
right epididymitis with no current infection and the last 
active treatment the Veteran stated was in April [2006] and 
the examiner noted that no record of this treatment was 
available.  The examiner found a tiny five millimeter 
epididymal cyst present on the right.  The examiner also 
found that the Veteran had an associated problem of recurring 
epididymitis with no significant effect on the Veteran's 
general occupation, daily activities or employment with the 
Veteran being able to perform in physical and sedentary 
employment.  

After a careful review of the evidence of record, the Board 
finds that the Veteran's chronic right epididymitis does not 
warrant an evaluation in excess of 10 percent at any time 
since the date of claim on April 7, 2004.  The Board observes 
that the medical evidence of record is absent of any findings 
of recurrent symptomatic infection requiring frequent 
hospitalization (greater than two times/year), and/or 
continuous intensive management, so as to warrant a 30 
percent rating under Diagnostic Code 7525.  In this regard, 
the Board notes that the Veteran's current chronic right 
epididymitis is productive of one to two hospitalizations per 
year, intermittent intensive management and long term drug 
therapy.  Doxycycline has been prescribed intermittently 
throughout the duration of the appeal.  In addition, the 
Veteran reported in the VA examinations that he had no 
reported hospitalizations for urinary tract infections from 
2000 to 2003, no invasive or noninvasive procedures since 
2000, and had no treatment for urinary tract malignancy, no 
catheterization, no dilations, no drainage, a specific diet 
for his urinary tract and no intensive management.  

The record also reflects that the Veteran's reported symptoms 
have been absent of urinary urgency, hesitancy, weak or 
intermittent stream, leakage, dysuria, dribbling, hematuria, 
straining to urinate, urine retention, renal colic, 
obstructed voiding, urinary tract stones, renal dysfunction 
or renal failure, acute nephritis, hydronephrosis, 
cardiovascular symptoms or erectile dysfunction.  Finally, 
the Board notes that the May 2005 VA examiner found that, 
with active or recurrent infection occurring approximately 
two times a year, there were significant effects on the 
Veteran's general occupation resulting in increased 
absenteeism and affecting daily activities at these times.

As the Veteran's symptoms are productive of one to two 
hospitalizations per year, intermittent intensive management 
and long term drug therapy, the Board finds that the 
Veteran's chronic right epididymitis is more appropriately 
considered and provided for in the criteria for a 10 percent 
disability rating which provides for symptoms including long- 
term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  

The Board recognizes the Veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.115b and Diagnostic Code 7525, 
in determining the above rating, the Board must rate the 
Veteran's disability as a urinary tract infection.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7525.  In this regard, 
the Board notes that while the Veteran has reported continual 
treatment for his chronic right epididymitis, including 
frequent hospitalizations,  the medical evidence of record 
demonstrates that since the date of his claim for increase, 
the symptoms of current chronic right epididymitis have been 
manifested by one to two hospitalizations per year with 
intermittent intensive management and long term drug therapy 
with Doxycycline.  

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a chronic right 
epididymitis disability, the Board must conclude, based on 
the record as a whole, that the level of his disability does 
not rise to a rating higher than 10 percent at any time since 
the date of claim on April 7, 2004.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Veteran's 
disability has been no more than 10 percent disabling since 
that date, so his rating cannot be "staged" because the 10 
percent rating represent his greatest level of functional 
impairment attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for chronic right epididymitis is not warranted at 
any time since the date of claim on April 7, 2004.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's chronic right epididymitis presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's chronic right epididymitis.  During 
his VA examinations in September 2003, May 2005 and September 
2007, the Veteran reported no past hospitalizations in the 
last 12 months except during June 2005 and April 2006.  
Moreover, the VA examinations all found that the Veteran did 
not experience marked interference with his employment due 
solely to his chronic right epididymitis nor had a physician 
had prescribed bed rest at any time.  The May 2005 VA 
examiner found that the Veteran had significant effects on 
general occupation resulting in increased absenteeism with 
active or recurrent infection occurring approximately two 
times a year which also affected his daily activities at 
these times.  In addition, the Veteran reported, in the 
September 2007 VA examination, that he missed work for a week 
in the past year due to his lower back condition.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for chronic right 
epididymitis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


